RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0024P (6th Cir.)
                    File Name: 00a0024p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                             ;
                              
 UNITED STATES OF AMERICA,
                              
 for the use and benefit of
                              
 Interstate Mechanical
                              
                                            No. 96-6013
 Contractors, Inc.,
                              
                               >
             Plaintiff-Appellant,
                              
                              
                              
          v.

                              
                              
 INTERNATIONAL FIDELITY
                              
 INSURANCE COMPANY,
         Defendant-Appellee. 
                             1

       Appeal from the United States District Court
    for the Eastern District of Tennessee at Knoxville.
  No. 95-00585—Thomas W. Phillips, Magistrate Judge.
                   Submitted: August 4, 1999
              Decided and Filed: January 14, 2000
        Before: NELSON and MOORE, Circuit  Judges;
                McKEAGUE, District Judge.*



    *
      The Honorable David W. McKeague, United States District Judge
for the Western District of Michigan, sitting by designation.


                                1
2    United States v. Int’l Fidelity Ins. Co.    No. 96-6013

                    _________________
                         COUNSEL
ON BRIEF: John M. Neal, THE NEAL LAW FIRM,
Knoxville, Tennessee, for Appellant. David R. Duggan,
NICHOLSON, GARNER & DUGGAN, Maryville,
Tennessee, for Appellee.
                    _________________
                        OPINION
                    _________________
  McKEAGUE, D. J., delivered the opinion of the court, in
which NELSON, J., joined. MOORE, J. (pp. 11-17),
delivered a separate dissenting opinion.
   DAVID W. McKEAGUE, District Judge. Plaintiff
Interstate Mechanical Contractors, Inc. (“Interstate”), a
subcontractor, commenced this action under the Miller Act,
40 U.S.C. § 270a et seq. Interstate seeks to recover against a
payment bond issued by the defendant International Fidelity
Insurance Co. (“Fidelity”), as surety for the prime contractor,
Parmeco, Inc. (“Parmeco”). On cross-motions for summary
judgment, the magistrate judge held that Interstate’s
complaint was not filed within the Miller Act’s one-year
statute of limitations period and granted summary judgment
in favor of Fidelity. This appeal followed, and, for the
reasons set forth below, we AFFIRM the judgment of the
magistrate judge.
                              I
  In November 1993 Interstate contracted with Parmeco to
provide and install heating, ventilating, and air-conditioning
systems at a U.S. Department of Commerce facility located in
Morristown, Tennessee. Pursuant to § 270a of the Miller Act,
Parmeco, as principal, posted a bond to guarantee payment
under the contract with Fidelity as surety.
No. 96-6013      United States v. Int’l Fidelity Ins. Co.    3

  Under part 3.2 of the contract, Interstate agreed to install
electric duct heaters, to coordinate the heaters’ installation
with other work, and to “[test] operate installed duct heaters
to demonstrate compliance with requirements.” Interstate
further agreed to have substantially completed its work on the
construction project by January 21, 1994, and to have finally
completed all work by February 8, 1994. In fact, Interstate
completed its construction in early June 1994, having
installed two electric duct heaters as part of the heating,
ventilating, and air-conditioning system. On June 17, 1994,
after having been notified that construction was complete, the
government took beneficial occupancy of the facility.
  In late September or early October 1994, Sam Neeley, the
subcontractor hired by Interstate to conduct testing of the
system, noticed a discrepancy as he prepared his final reports.
The numbers reported to him by his employees when they
performed initial tests of the system did not satisfy the
contract’s requirements. Assuming that his employees had
inaccurately performed the tests, Neeley went to the facility
to inspect the system. He discovered that the two electric
heaters installed into the ducts did not meet the contract’s
specifications. Although the heaters were the right size, fit
properly into the ducts, and bore labels from the manufacturer
indicating the correct wattage, in fact the heaters’ electrical
output did not conform to the contract’s specifications.
Interstate then replaced the heaters in early October,
necessitating a third round of testing. Consequently, on
October 18, 1994, Neeley returned to the facility and tested
the heaters to confirm that they had been properly installed
and that they were functioning as specified.
  Exactly one year after this last test of the heaters, on
October 18, 1996, Interstate filed suit in the Eastern District
of Tennessee to recover the alleged $30, 967.00 that it
claimed it was owed under the contract. Jurisdiction over the
subject matter of the action was provided by 40 U.S.C.
§ 270b(b) and 28 U.S.C. § 1352.
4    United States v. Int’l Fidelity Ins. Co.     No. 96-6013      No. 96-6013      United States v. Int’l Fidelity Ins. Co.   17

  The Miller Act requires that suits to recover against a          purposes of § 270b(b). Rather, a court should determine
payment bond be filed no more than “one year after the day         whether the work was performed prior to contract completion,
on which the last of the labor was performed . . . .” 40 U.S.C.    as in the case of a punch list, or was performed after the
§ 270b(b). A magistrate judge heard the case by consent of         project was completed under a warranty.
the parties, and found that Neeley’s inspection and testing of
the heaters on October 18, 1994 was properly characterized as        The record before us is incomplete. Based upon what is
a correction or repair to work previously performed by             before the court, however, I see no evidence that the work
Interstate. Ruling that testing did not constitute “labor” under   performed by Interstate and its subcontractor in October 1994
the Miller Act, the magistrate judge found that the statute of     was performed after the contract was completed. Thus, I
limitations barred Interstate’s claim and awarded summary          would remand the case for further consideration in light of the
judgment to Fidelity. Interstate filed a timely notice of          foregoing analysis.
appeal, and this Court has jurisdiction to hear the appeal
pursuant to 28 U.S.C. § 636(c)(3).
                              II
   This court reviews a district court’s grant of summary
judgment de novo. See Terry Barr Sales Agency, Inc. v. All-
Lock Co., Inc., 96 F.3d 174, 178 (6th Cir. 1996). A motion
for summary judgment should be granted “if the pleadings,
deposition, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” Fed. R. Civ. P.
56(c). We view the facts and all inferences drawn therefrom
in the light most favorable to the nonmoving party. See
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986).
  The Miller Act, 40 U.S.C. § 270a et seq., requires a prime
contractor on a federal construction project to post both a
performance bond and a payment bond. The payment bond
provides security to persons who supply labor or materials for
the project. Such suppliers are precluded from filing liens on
government facilities, and instead are granted a federal cause
of action to satisfy any deficiency in payment by the prime
contractor. Because of the remedial nature of the Act, its
provisions are to be liberally construed. However, recovery
under the Act requires a plaintiff to bring a claim within the
Act’s one-year statute of limitations period. See United States
16    United States v. Int’l Fidelity Ins. Co.      No. 96-6013       No. 96-6013      United States v. Int’l Fidelity Ins. Co.    5

  Furthermore, the circumstances in which the heaters were            ex rel. Consol. Pipe & Supply Co. v. Morrison-Knudsen Co.,
reinstalled suggest ongoing contract work rather than                 687 F.2d 129, 131 (6th Cir. 1982); United States ex rel.
warranty work. Apparently, the original heaters were                  Martin Steel Constructors Inc. v. Avanti Constructors, Inc.,
installed in April, May, or June 1994. Neeley stated in his           750 F.2d 759, 761 (9th Cir. 1984); Canion v. Randall &
deposition that “[w]e were there probably six or seven times          Blake, 817 F.2d 1188, 1191 (5th Cir. 1987).
off and on from then until October the 18th.” J.A. at 42.
Apparently, Neeley discovered the heater installation error in          The Act provides a supplier of labor or material who has
early October. From what can be gleaned from the record               not been paid in full a right of action to sue on the payment
before the court, it appears that Neeley was on site during this      bond. See 40 U.S.C. § 270b(a). In order to provide repose,
period performing the balancing and testing required under            however, the Act specifies that “no such suit shall be
Interstate’s contract. Interstate’s contract specified that “[t]est   commenced after the expiration of one year after the day on
runs shall be made over the full design load range where              which the last of the labor was performed or material was
possible and shall continue for as long as necessary to               supplied . . . ” § 270b(b). The meaning of the words “labor”
demonstrate that systems will operate as designed.” J.A. at           and “material” is not self-evident from an examination of the
37. The contract also specified that “[a]ny piece of equipment        text alone. Unfortunately, turning to the Miller Act’s
or any item not meeting the system requirements shall be              legislative history provides no more insight in interpreting
repaired or replaced and the systems rebalanced until the             § 270b(b). Prior to a 1959 amendment, the limitations period
performance is confirmed.”             Id. (emphasis added).          under the Act commenced on the “date of final settlement” of
Apparently, the installation error was discovered in the course       the contract. See S. Rep. No 86-551 (1959), reprinted in
of these tests and the corrections followed in accordance with        1959 U.S.C.C.A.N. 1995. In amending the provision,
the contract. If this is so, this work should be held to              Congress sought to relieve the government of the burden of
constitute § 270b(b) labor, unless it is shown clearly that the       establishing final settlement dates and to provide “those
project was accepted as complete prior to October 1994                entitled to sue . . . a simple, fixed, and certain method for
despite Interstate’s failure to comply with the testing               determining the period within which the suit must be filed.”
requirements of the contract.                                         Id., at 1996. Despite Congress’ stated intention, the courts
                                                                      that have been called upon to interpret § 270b(b) have not
  Often the final labor performed under a construction                found the task of establishing the limitations period under the
subcontract will be in response to a punch list. The punch list       revised statute to be simple, fixed, or certain.
may include items omitted by the subcontractor or work that
inspection indicates must be repaired or replaced. In either            This Court has not previously considered in a published
case, the completion of the punch list work constitutes labor         opinion exactly when “the last of the labor was performed or
performed under the contract, and this is well understood             material was supplied” for purposes of § 270b(b). As a
within the construction industry. To hold that corrective work        question of statutory interpretation, we consider the issue de
performed pursuant to such a punch list does not constitute           novo. See Vergos v. Gregg’s Enters., Inc., 159 F.3d 989, 990
labor performed within the meaning of § 270b(b) would be              (6th Cir. 1998). We agree with the majority of courts that
inappropriate and, because contrary to everyday                       have interpreted the phrase and have concluded it connotes
understanding, would create a trap for the unwary and                 more than mere substantial completion or substantial
undermine the protective effect of the Miller Act.                    performance of the plaintiff’s obligations under its contract.
Accordingly, I believe that the corrective or remedial nature         See United States ex rel. Austin v. Western Elec. Co., 337
of the work performed should not be dispositive for the               F.2d 568, 572 (9th Cir. 1964). Furthermore, we agree that
6     United States v. Int’l Fidelity Ins. Co.     No. 96-6013      No. 96-6013           United States v. Int’l Fidelity Ins. Co.   15

work done at the request of the government and pursuant to          inquiry, but not an unbounded one. Normally, the inspection
a warranty, subsequent to final inspection and acceptance of        and unconditional acceptance of a project by the government
the project, falls outside the meaning of labor performed as        will indicate project completion. However, acceptance
set forth in § 270b(b). If post-completion work performed           conditioned on the completion of a punch list does not
pursuant to a warranty could toll the Miller Act’s statute of       constitute completion until the punch list work is
limitations, then the surety would have no repose until all         accomplished. Of course the completion date specified in the
such warranties expired. The challenge before the Court is to       contract is not dispositive.
assess whether tests of replacement components fall between
substantial completion of the project and its final completion,        Applying my proposed analysis to the instant case, I would
and are thus included as labor under the Act, or whether such       hold that a material issue of fact exists that precludes the grant
tests are more properly analogized to warranty work and             of summary judgment in favor of the defendant. Although the
excluded.                                                           labor performed in replacing the duct heaters undoubtedly
                                                                    was corrective, the magistrate judge did not determine
   The majority of circuits that have addressed this issue have     whether this corrective action took place before the contract
held that remedial or corrective work or materials, or              was complete or afterwards as warranty work. I believe that
inspection of work already completed, falls outside the             the dispositive question is whether the reinstallation of the
meaning of “labor” or materials” under § 270b(b). Hence,            duct heaters at some time before October 18, 1994, occurred
performing such work or supplying such materials will not           before the contract was complete. If it did, the work of
toll the Miller Act’s one-year statute of limitations. See, e.g.,   Interstate’s contractor, Neeley, on October 18, 1994, was
United States for the use of Billows Elec. Supply Co. v. E.J.T.     § 270b(b) labor. The contract contained detailed air balancing
Constr. Co., Inc., 517 F. Supp. 1178, 1181 (E.D. Pa.1981),           and testing requirements, and the performance of this work
aff’d 688 F.2d 827 (3rd Cir.), cert. denied, 459 U.S. 856           constitutes labor as the term is used in § 270b(b).
(1982); United States for the use of Magna Masonry, Inc., v.
R.T. Woodfield, Inc., 709 F.2d 249, 250 (4th Cir. 1983);               It is not at all clear that Interstate’s contract was complete
United States ex rel. Austin v. Western Elec. Co., 337 F.2d         when the duct heaters were reinstalled in October 1994. In
568, 572 (9th Cir. 1964); United States for the use of State        his deposition, Terry Self, an Interstate official, stated that to
Elec. Supply Co. v. Hesselden Constr. Co., 404 F.2d 774, 776        his knowledge the company had never received notice that
(10th Cir. 1968). The majority rule requires the trier of fact      Interstate’s work or the building had been accepted. Self did
to distinguish “whether the work was performed . . . as a ‘part     state in an August 1994 letter that “[t]o our knowledge,
of the original contract’ or for the ‘purpose of correcting         Interstate finished all work on this project in early June,
defects, or making repairs following inspection of the              1994,” but he did so in response to a letter from Parmeco that
project.’” Austin, 337 F.2d at 572-73 (quoting United States        apparently asserted that Interstate had not completed its work.
ex rel. Gen. Elec. Co. v. Gunnar I. Johnson & Son, Inc., 310        J.A. at 100. Self went on to note that “[i]f any work is
F.2d 899, 903 (8th Cir. 1962)).                                     unfinished, it would have to be in the nature of punch list
                                                                    work. This is the first project on which we have had
  Although this line of inquiry has received criticism, this        difficulty finding out what work remains unfinished.” Id.
Court concludes the correction-or-repair versus original-
contract test presents a useful framework to determine when
the Miller Act’s statute of limitations begins to run. As set
forth in Austin, the correction-or-repair versus original-
                                                                    limitations period.
14       United States v. Int’l Fidelity Ins. Co.           No. 96-6013         No. 96-6013       United States v. Int’l Fidelity Ins. Co.      7

government with recognition that deficiencies remain.                           contract test provides a bright-line rule from which each
Correction of the deficiencies constitutes original contract                    interested party--the government, contractor, subcontractor,
work and § 270b(b) labor, however, because payment for the                      and surety--can gain a clear understanding of what work
remaining work has been withheld pending completion. In                         constitutes labor under § 270b(b). Furthermore, the majority
speaking of deficiencies, the Comptroller General did not                       rule induces the parties to structure their contractual
distinguish between omitted work and unacceptable work, nor                     obligations to account for the statute of limitations. Although
should he have so distinguished, as correction of either                        the liberal purposes of the Miller Act may not be effectuated
deficiency in this circumstance should constitute § 270b(b)                     in each and every case, the benefits of certainty and
labor.                                                                          administrability afforded by a bright-line rule here outweigh
                                                                                the inherent risk of over or under inclusive results presented
   Citing this legislative history, the court in Trinity Universal              by bright-line rules. See generally Antonin Scalia, The Rule
Insurance Co. v. Girdner, 379 F.2d 317, 318 (5th Cir. 1967),                    of Law as a Law of Rules, 56 U.Chi.L.Rev. 1175 (1989).
held “that the ‘last labor or materials’ language [of § 270b(b)]                Hence, for the foregoing reasons, we adopt the majority rule
is broad enough to include work performed upon the demand                       for our Circuit.
of the government to correct defects in the work as originally
completed.” As “[t]here [was] no contention that this work                                                     III
was a sham to extend the period of limitation,” the court held
that replacement of defective insulation and a seal constituted                   Having adopted the correction-or-repair versus original-
the last labor performed. Id.                                                   contract test, we turn to address Interstate’s particular
                                                                                contentions. Interstate claims a threshold question exists as
  Following the implication of the legislative history and                      to whether the inspection and testing that Neeley performed
agreeing with the Trinity court’s interpretation of the Act and                 on October 18, 1995, qualifies as “labor” under the Miller
the history, I would hold that in ascertaining the § 270b(b)                    Act. Interstate’s phrasing of the issue, however, begs the
limitations period the dispositive question is whether the                      ultimate question before this Court: whether the work
work at issue was performed or materials were supplied                          performed by Neeley was pursuant to the original contract, or
before the project was complete       or after completion in                    performed as a correction or repair.
accordance with a warranty.1 This test yields a fact-intensive
                                                                                  Interstate argues the inspection and testing of the heaters by
                                                                                Neeley is “labor” because it was required under the contract,
     1
                                                                                not performed in response to a government demand for repair.
      Referring back to the widget example, one may ask whether there           Fidelity argues in response that the case law clearly
is a qualitative difference between the performance of corrective work at       distinguishes between repair or remedial work and work
the end of the project pursuant to a punch list and the performance of          performed under the contract; thus, inspection, testing and
corrective work after project completion pursuant to a warranty. For the
purposes of the Miller Act, I believe that the difference is significant. The   measurement are by their nature remedial and not “labor.”
obligation to make the final payment under a construction contract              Applying the correction-or-repair versus original contract test
normally commences with the completion of the work, including the               to the facts, we hold that the inspection and testing that
completion of punch list work. Thus, under a more logical approach, i.e.,       Neeley performed on his second trip to the facility on October
one that is based on contract completion, the commencement of the               18, 1995, were remedial in nature. While the contract
limitations period for suing to recover on the bond for nonpayment will
coincide with the accrual of the obligation to pay. Remedial work               required Interstate to test the heaters it installed, such testing
performed pursuant to a warranty, on the other hand, should have no             was performed at least once by Neeley’s employees prior to
bearing on either the obligation to make final payment or on the
8    United States v. Int’l Fidelity Ins. Co.     No. 96-6013      No. 96-6013      United States v. Int’l Fidelity Ins. Co.    13

the discovery of the defect in the heaters’ manufacture and the      The Miller Act simply refers to labor performed, and, as
government’s beneficial occupancy of the facility. A second        noted above, the language is to be construed liberally.
round of testing occurred in early October. Neeley himself         Although work performed under a warranty subsequent to
went to the facility and tested the heaters, and discovered they   project completion has no impact on the running of the
were not manufactured to the contract’s specifications.            limitations period of § 270b(b), I believe that a court must be
Interstate then replaced the heaters. Subsequently, Neeley         careful to avoid excluding other labor from the protection of
returned to the facility on October 18, 1995, and tested the       the Act. I would therefore conclude that the proper approach
replacement heaters. These last tests were of corrective work      to the problem is to determine whether the work at issue is
performed by Interstate, and were not tests required by the        warranty work or work conducted prior to contract
original contract. Hence, while we do not decide whether           completion. See Johnson Servs. Co. v. Transamerica Ins.
inspection, testing, and measurement are by their nature           Co., 349 F. Supp. 1220, 1225 (S.D. Tex. 1972) (stating test as
remedial, we hold that tests of remedial or corrective work do     whether the work “was a part of the original contract or was
not qualify as “labor” for purposes of the Miller Act.             for the purpose of what is sometimes called warranty work,
                                                                   that is, correcting defects or making repairs after the job was
   Interstate further contends, however, that the tests Neeley     complete”), aff’d, 485 F.2d 164 (5th Cir. 1973).
performed on October 18, 1995, logically qualify as “labor”
because the failure to perform such testing would have               Although determining when the contract has been
constituted a breach of its contractual obligations. Fidelity      completed and the warranty period has begun may be more
responds that an analogous argument was made and rejected          difficult than determining whether work is new or repair, the
by the Fifth Circuit in General Insurance Company of               former approach finds strong support in the legislative
America v. United States for the Use of Audley Moore & Son,        history. In his letter proposing the 1959 amendment that
409 F.2d 1326 (5th Cir. 1969). In Audley Moore & Son, the          replaced the “final settlement” language, the Comptroller
Fifth Circuit held that “[l]abor furnished in the prosecution of   General noted that an additional purpose to the amendment
the work is not coterminous with the outer limits of all duties    was to extend the protection of the Act beyond the settlement
provided by the contract.” United States for the Use of            date of the contract in some instances:
Audley Moore & Son, 409 F.2d at 1327. Although we agree
with the holding in Audley Moore & Son, we are concerned             It sometimes happens, also, that a supplier will be called
that its ponderous language obscures its reasoning. A                upon to furnish labor or materials after ‘final settlement,’
contractor’s duties under a contract may extend, by virtue of        or even after the limitation has run, in connection with
warranty or other obligation, to a point in time far beyond that     the correction of deficiencies after substantial completion
date when the project has been completed and the “last of the        and acceptance of the contract work and ‘final
labor was performed or material was supplied” for purposes           settlement’ (based upon withholding the value of the
of the Miller Act. Interstate’s argument would have this             deficiencies). Under the proposed amendment, such
Court interpret the Miller Act to equate the term “labor” to the     suppliers will not have lost most or all of the protection
term “contractual duties.” As a result, the statute of               intended by the Miller Act but will receive full protection
limitations period would commence only after the end of the          for 1 year after furnishing labor or material.
warranty period, perhaps many years after the project’s
completion. To interpret the Miller Act as Interstate suggests     S. REP. NO. 86-551, 1959 U.S.C.C.A.N. at 1999.
would frustrate the policy of repose that the limitations period
serves, and we find no support for such a construction in the        The Comptroller General describes a situation in which a
                                                                   project has been substantially completed and accepted by the
12    United States v. Int’l Fidelity Ins. Co.     No. 96-6013      No. 96-6013       United States v. Int’l Fidelity Ins. Co.     9

the project had been billed as complete before the                  Miller Act’s text, legislative history, or in the applicable case
replacements were delivered, and the court rejected the             law. We thus reject Interstate’s proposed construction as
plaintiff’s argument that the government would not accept the       contrary to the Act’s language and underlying policy.
project as finished until the replacement equipment had been
installed. See id. at 776.                                            Lastly, Interstate argues that a distinction should be made
                                                                    between corrective work caused by the contractor’s own error,
   The foregoing cases, like the approach taken by the              and that necessitated by the error of a third party. Interstate
majority in the present case, could be read as suggesting that      suggests that corrective work caused by third party error
whether remedial work performed constitutes labor performed         should constitute labor under the Miller Act, because a
for the purposes of the Miller Act limitations period turns on      contractor who repairs the defective work of others is less
whether the same work has been done incorrectly in the past         culpable than a contractor who repairs its own defective work.
or whether the work has not been done at all. See also Austin,      Fidelity replies that because defective materials are, in most
337 F.2d at 573 & n.15 (“punch list” work comprising sixty          cases, defective when they are supplied by the manufacturer,
items including painting, “finish plumbing,” and “paving            adopting a rule that includes the correction of such defects as
access road” was required for project completion and                labor performed would create an exception to the correction-
constituted original contract work). I believe, however, that       or-repair versus original contract test that would swallow the
this approach, which focuses literally upon the distinction         rule. We fail to see the significance of the proposed
between repair or replacement and the performance of omitted        distinction. Compared with the surety, the contractor who
work, imports a false dichotomy into the analysis. See, e.g.,       replaces defective material supplied by a third party is no
Johnson Serv. Co. v. Transamerica Ins. Co., 485 F.2d 164,           more worthy of recovery than a contractor who corrects work
173 (5th Cir. 1973) (“[S]weeping rules about ‘repairs’ offer        that was initially improperly performed. In either case, the
little help in the necessary analysis.”).                           contractor, and not the surety, should bear the cost of
                                                                    correcting the defective labor or material. Contractors choose
   Indeed, a contract is deficient whether a certain widget         the manufacturers from whom they purchase their materials,
specified is missing or is defective; after the contract has been   and can seek to recover against such a supplier in the event
accepted and the warranty period has begun, the contract is no      that a manufacturer provides a defective product.
more incomplete because of a missing widget than because of
a defective one. Moreover, if a contractor discovers an error                                      IV
and, as required by its contract, corrects the work at an early
stage of the project, it could not be reasonably maintained that      Because the correction-or-repair versus original contract
such corrective work was not performed under the contract.          test first enunciated in United States ex rel. Austin v. Western
The work may or may not be reimbursable under the contract,         Elec. Co. offers predictability and administrability when
but it is not warranty work. If such corrective work                applying the Miller Act’s statute of limitations, we adopt it for
constitutes contract work early in the project and midway           our Circuit. Under this majority rule, tests of remedial work,
through the project, it surely would be anomalous to conclude       or tests performed of replacement materials do not constitute
that such corrective work is of a different nature simply           labor under § 270b(b) for purposes of the Miller Act. The
because the contractor discovered and corrected the                 Act’s inquiry focuses on the nature of the work performed,
deficiency at the conclusion of its labors.                         not its cause. Hence, under § 270b(b), neither repairs
                                                                    necessitated by work improperly performed by the contractor
                                                                    nor repairs necessitated by defective material supplied by a
10   United States v. Int’l Fidelity Ins. Co.   No. 96-6013   No. 96-6013      United States v. Int’l Fidelity Ins. Co.    11

manufacturer qualify as “labor performed” or “material                          ____________________
supplied.” For those reasons stated above, we AFFIRM the
order of the district court granting summary judgment to                              DISSENT
Fidelity.                                                                       ____________________
                                                                 KAREN NELSON MOORE, Circuit Judge, dissenting. I
                                                              respectfully dissent from the majority’s decision to adopt the
                                                              approach articulated in United States ex rel. Austin v. Western
                                                              Electric Co., 337 F.2d 568, 572 (9th Cir. 1964), which directs
                                                              a court to ask “whether [certain] work was performed . . . as
                                                              a ‘part of the original contract’ or for the ‘purpose of
                                                              correcting defects, or making repairs following inspection of
                                                              the project’” in those cases that involve a dispute over the
                                                              statute of limitations contained in the Miller Act. Id. at 572-
                                                              73 (quoting United States ex rel. Gen. Elec. Co. v. Gunnar I.
                                                              Johnson & Son, Inc., 310 F.2d 899, 903 (8th Cir. 1962)). I
                                                              am concerned that this test, as it has been applied, has caused
                                                              courts to focus excessively on the question of whether certain
                                                              work constitutes a correction or repair and to lose sight of the
                                                              more important question – was the project complete at the
                                                              time the work in question was performed?
                                                                Two cases illustrate my concerns with the majority’s
                                                              approach. First, in United States ex rel. Noland Co. v.
                                                              Andrews, 406 F.2d 790 (4th Cir. 1969), it was discovered,
                                                              after the government had inspected and accepted a
                                                              construction project, that two valves that had been required
                                                              under the contract had never been furnished or installed. “It
                                                              seems plain to us,” the court stated, “that the installation of
                                                              the two missing valves cannot be characterized as a mere
                                                              correction of a defect.” Id. at 792. Accordingly, the court
                                                              held that provision of the missing valves constituted material
                                                              supplied for the purposes of 40 U.S.C. § 270b(b).
                                                                 Second, in United States ex rel. State Electric Supply Co.
                                                              v. Hesselden Construction Co., 404 F.2d 774, 777 (10th Cir.
                                                              1968), the court held that equipment delivered by the plaintiff
                                                              to replace lost or damaged equipment “concerned materials
                                                              used for repair or correction and not for the accomplishment
                                                              of the original contract.” The court found it significant that